Name: Commission Regulation (EEC) No 1906/80 of 15 July 1980 on arrangements for imports into France and the United Kingdom of knitted gloves originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 80 Official Journal of the European Communities No L 185/ 13 COMMISSION REGULATION (EEC) No 1906/80 of 15 July 1980 on arrangements for imports into France and the United Kingdom of knitted gloves originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France and the United Kingdom of knitted gloves (category 11 ), originating in Macao have exceeded the levels fixed in Article 11 (3) ; Whereas, in accordance with Article 1 1 (5), Macao was notified on 15 November 1979 of a request for consul ­ tations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limitation for the period 1980 to 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , HAS ADOPTED THIS REGULATION : Article 1 1 . Importation into France and the United Kingdom of the category of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ) hereof. Article 2 1 . Products as referred to in Article 1 shipped from Macao to France or the United Kingdom between 1 January 1980 and the date of entry into force of this Regulation which have not yet been released for free .circulation , shall be so released on presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Macao to France or the United Kingdom after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (!) OJ No L 365, 27. 12. 1978 , p . I. J ) OJ No L 248 , 2 . 10 . 1979 , p . 1 . No L 185/ 14 Official Journal of the European Communities 18 . 7 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 11 60.02 B 60.02-50 ; 60 ; Knitted gloves, not elastic or rubber F 1 000 1 300 1 378 1 460 I 70 ; 80 ized : UK pairs 4 500 4 770 5 056 of which : \l \ 60.02-50 ; 60 ; knitted gloves not elastic or rubber UK 1 000 500 530 562 80 ized, other than of cotton pairs \